 1
     THE LAW OFFICES OF C.R. HYDE, PLC
 2   ATTORNEY AT LAW
     2810 NORTH SWAN SUITE 150
 3
     TUCSON, ARIZONA 85712
 4   TELEPHONE: (520) 270-1110
     SBA # 22512
 5   Attorney for Debtor
 6
                              UNITED STATES BANKRUPTCY COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8

 9    In re:                                              In Proceedings under Chapter 13

10                                                        Case No. 4:20-bk-09417-BMW
          GAEL SLADKY
11
                                                          NOTICE OF BAR DATE FOR
12                                                        CREDITORS AND OTHER
                           Debtor.                        PARTIES IN INTEREST WITH
13                                                        OPPORTUNITY TO OBJECT
14
               NOTICE IS HEREBY GIVEN that on October 30, 2020 Debtors filed an Objection to
15
     Proof of Claim #12 (the “Objection”).
16
               NOTICE IS FURTHER GIVEN that replies or objections to the Objection must be
17
     made in writing and filed with the Clerk of the United States Bankruptcy Court, 38 South Scott
18
     Avenue, Tucson, Arizona 85701, no later than November 24, 2020. A copy of the objection
19
     must be served on counsel for the Personal Representative: Attn: The Law Offices of C.R. Hyde,
20
     2810 North Swan Road Suite 150, Tucson, Arizona 85712. If a reply or objection is filed, a
21
     hearing will be scheduled by the Court to consider that objection.
22

23
     //              //              //
24

25
     //              //              //
26

27

28



     Case 4:20-bk-09417-BMW           Doc 30 Filed 10/30/20 Entered 10/30/20 10:23:50             Desc
                                      Main Document    Page 1 of 2
 1

 2   In the event no timely objection is filed, an Order will be lodged with the Court approving the

 3   Objection described above.

 4

 5   Dated this October 30, 2020

 6

 7                                                THE LAW OFFICES OF C.R. HYDE, PLC

 8
                                                  /s/ C.R. Hyde
 9                                                Charles R. Hyde, Attorney for Debtor

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



     Case 4:20-bk-09417-BMW         Doc 30 Filed 10/30/20 Entered 10/30/20 10:23:50               Desc
                                    Main Document    Page 2 of 2
